584 So. 2d 220 (1991)
BOCA RATON COMMUNITY HOSPITAL, Petitioner,
v.
Mary A. JONES and Wayne H. Jones, her husband, Respondents.
Thomas V. Rankin, M.D., Petitioner,
v.
Wayne H. JONES, Guardian of the person, property and estate of Mary A. Jones, an incapacitated person; and Wayne H. JONES, individually, Respondents.
Nos. 91-1526, 91-1546.
District Court of Appeal of Florida, Fourth District.
August 21, 1991.
*221 Jennifer S. Carroll, Metzger, Sonneborn & Rutter, P.A., West Palm Beach, for petitioner Boca Raton Community Hosp.
Howard Scheiner, Bobo, Spicer, Ciotoli, Fulford & Bocchino, P.A., West Palm Beach, for petitioner Thomas V. Rankin, M.D.
John B. Moores, Wallace B. McCall, P.A., Palm Beach, for respondents Mary A. Jones and Wayne H. Jones.
PER CURIAM.
In a medical malpractice action against Thomas V. Rankin, M.D., respondents sought production of various documents from Boca Raton Community Hospital, including Dr. Rankin's applications for staff privileges, reports of reviewing committees, and memoranda, correspondence and other documentation indicating that the doctor was given staff privileges at the hospital. Petitioners sought protective orders but the trial court compelled production of the requested information.
We conclude here, as we concluded in Love v. Cruger, 570 So. 2d 362 (Fla. 4th DCA 1990), juris. accepted, 579 So. 2d 112 (Fla. 1991), that the items sought to be produced are privileged from discovery in view of the confidentiality of investigations, proceedings and records of medical review committees and boards. See § 766.101(5), Fla. Stat. (1989); § 395.011(9), Fla. Stat. (1989); Tarpon Springs General Hospital v. Hudak, 556 So. 2d 831 (Fla. 2d DCA 1990); Dade County Medical Association v. Hlis, 372 So. 2d 117 (Fla. 3d DCA 1979). We certify conflict with Jacksonville Medical Center, Inc. v. Akers, 560 So. 2d 1313 (Fla. 1st DCA 1990), cause dismissed, 581 So. 2d 1308 (Fla. 1991).
The petitions for writ of certiorari are granted, and the orders denying petitioners' motions for protective orders are quashed. This opinion should not be construed as preventing respondents from obtaining the items listed on petitioner Rankin's exhibit list, or information otherwise available from original sources.
PETITIONS FOR WRIT OF CERTIORARI GRANTED.
STONE and GUNTHER, JJ., concur.
DELL, J., concurs in part and dissents in part.
DELL, Judge, concurring in part and dissenting in part.
I concur in the result reached by the majority because of this court's decision in Love v. Cruger, 570 So. 2d 362 (Fla. 4th DCA 1990), juris. accepted, 579 So. 2d 112 (Fla. 1991). I disagree, however, with Love v. Cruger and agree with the reasoning of the majority in Jacksonville Medical Center, Inc. v. Akers, 560 So. 2d 1313 (Fla. 1st DCA 1990), cause dismissed, 581 So. 2d 1308 (Fla. 1991).